COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Elizabeth Dauz v. Xochitl Valdez, Frontier Title Company-WH,
                          L.L.C., Thai Klam, Team 360, LLC, Himarani Sivarajan

Appellate case number:    01-15-00831-CV

Trial court case number: 2014-29743

Trial court:              125th District Court of Harris County

       On February 2, 2017, the above-referenced appeal was stayed due to bankruptcy. See 11
U.S.C. § 362(a); TEX. R. APP. P. 8.1, 8.2. On July 16, 2018, the appellant, Elizabeth Dauz, filed a
motion to reinstate the appeal and attached an order from the United States Bankruptcy Court
granting Dauz leave from the automatic stay to pursue her appeal in this Court.

       Accordingly, we GRANT Dauz’s motion and REINSTATE this case on the Court’s active
docket. See TEX. R. APP. P. 8.3(a).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: July 27, 2018